Opinión disidente del
Juez Asociado Señor Negrón García.
La opinión del tribunal descarta injustificadamente va-rios presupuestos en que se apuntala el juzgar. Primero, como Jueces insertos en la sociedad, debemos reconocer la realidad y dinámica criminosa que genera el triste y escla-vizante, pero lucrativo, tráfico ilegal de sustancias contro-ladas (drogas). Segundo, hoy “arropa a nuestra isla el fe-nómeno explosivo de una dinámica criminosa que ha convertido el automóvil hurtado o robado en el instru-mento codiciado y favorito de la delincuencia, por la movi-lidad, facilidad y rapidez en que puede desplazarse y huir por las modernas vías urbanas”. (Enfasis suplido y escolios omitidos.) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 221-222 (1993), opinión disidente. Tercero, “ ‘[e]s de conocimiento común que el vehículo ilegalmente apropiado es utilizado por los delincuentes para llevar a cabo fechorías tales como robos, asaltos, escalamientos y asesinatos como un medio para impedir su identificación por la policía.’ Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, pág. 655. Diversos estudios tienden a confirmar la interacción sustancial que existe entre el incremento de esos delitos y el consumo y tráfico del alcohol, sustancias controladas o estupefacientes”. (Énfasis suprimido.) Id., pág. 223. Cuarto, “el concepto de motivos fundados —como sinónimo de causa probable, Pueblo v. Díaz Díaz, 106 D.P.R. 348, 353 (1977)— no es un férreo producto de un examen o experi-*52mentó a posteriori en el laboratorio aséptico judicial. Tam-poco corresponde al mundo de lo académico. No es teórico ni abstracto, sino esencialmente pragmático. Lo que se le exige al policía son motivos fundados, a saber, razones su-ficientes o eficaces. Ello excluye certeza matemática y me-nos evidencia de culpabilidad”. Pueblo v. Malavé González, 120 D.P.R. 470, 490 (1988). Quinto, “el adjetivo razonable viene del latín ‘rationabilis’ que significa ‘arreglado, justo, conforme a razón; 2. ant. racional’. Diccionario de la Len-gua Española, op. cit., T. II, pág. 1147. Como tal, es obrar con discernimiento. Versa sobre realidades eminentemente pragmáticas, de carácter relativo y flexible. No es estático. En diferentes épocas y momentos conlleva variados signi-ficados y grados. Se puede dar sobre situaciones inespera-das, más o menos imperiosas y urgentes, en que la libertad y curso de acción para actuar de diversos modos se reduce notablemente. Lo razonable descansa en lo moderado, en la cautela, prudencia, en la acción u omisión. Por ende, la variabilidad en el comportamiento del ser humano involu-crado en todo acto criminoso y los distintos trasfondos del acto (sitio, hora, personas, edades y naturaleza y gravedad), son factores pertinentes para evaluar la razonabilidad de un registro y allanamiento hecho sin orden judicial”. Pueblo v. Malavé González, supra, pág. 491. Sexto, hemos de evaluar la conducta de la Policía a base de la información y experiencia que posean. Es absurdo pretender que los agentes del orden público actúen con miopía ocular o inte-lectual, ingenuamente o sin imaginación. Séptimo, la fun-ción de dirimir los hechos corresponde a los jueces de ins-tancia; salvo circunstancias de error manifiesto o arbitrariedad, no debemos intervenir. Y octavo, evitemos eregir barreras procesales innecesarias que tiendan a de-morar más la pronta solución de los casos criminales.
*53I
De ordinario, cuando la evidencia es obtenida sin una orden judicial previa y está enjuego la credibilidad, el juez debe celebrar una vista evidenciaría; el registro se presume ilegal y corresponde al Ministerio Fiscal probar su validez. Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
Esa no es la situación de autos. La Moción sobre Supre-sión de los peticionarios Wilfredo Ortiz Alvarado y Luis A. Maldonado Torres fue fundamentada exclusivamente en una argumentación escrita del testimonio del agente Maxi-mino Rivera Laporte presentado en la vista preliminar. En esa moción Ortiz Alvarado no solicitó vista evidenciaría alguna. Ello explica por qué el Tribunal Superior, Sala de Guayama (Hon. Ramón Orta Berrios, Juez), no la señaló ni celebró. El ilustrádo tribunal, luego de analizar los argu-mentos y escuchar la grabación de la vista preliminar, en cuanto al coacusado Maldonado Torres, la denegó. ¿Cómo puede revocar la mayoría del Tribunal, sin escucharla tam-bién?
Independientemente de esta grave anomalía adjudica-tiva, aun circunscribiendo nuestra revisión apelativa a las declaraciones juradas y argumentos de los peticionarios Ortiz Alvarado y Maldonado Torres, resulta claro que la intervención policial fue legal y válida. Nos explicamos.
I — i
En la vista preliminar el agente Rivera Laporte atestó que el 23 de febrero de 1993 recibió una llamada en su teléfono celular de una persona que rehusó identificarse, informándole que unas personas saldrían del Residencial Ponce de León de Ponce, con dinero y armas para realizar un negocio de drogas en Caguas. Le describió los vehículos en que viajarían como una guagua Pick Up marca Mazda, *54color vino, tablilla 467948 y un auto Ford, modelo “Tempo”, color negro, tablilla BHC-746.
Oportunamente, Rivera Laporte divisó esos vehículos en dicho residencial y, en unión a otros agentes, los siguió por la autopista Las Américas hasta la salida hacia el mu-nicipio de Coamo. Allí los perdieron de vista por unos veinte (20) minutos y los localizaron otra vez cuando toma-ban la autopista en dirección a Salinas. Los vehículos se desviaron hacia unas parcelas cercanas al Albergue Olím-pico y luego retornaron a la autopista hasta llegar a Cayey. Los siguieron por un camino sin asfaltar donde había un letrero que leía “Polígono”. Veinte (20) minutos más tarde salieron, y se dirigieron nuevamente hacia Coamo. El Polí-gono estaba cerrado ese día, y no pudieron verlos utili-zando las armas para poder arrestarlos. Se dirigieron en-tonces a Coamo por la Carretera Núm. 14 y, a la altura del pueblo de Aibonito, los perdieron de vista.
Dos (2) días después, el 25 de febrero, Rivera Laporte volvió a recibir otra llamada de la misma persona comuni-cándole que las mismas personas irían esta vez a Cayey a probar unas armas en una guagua Cherokee, color azul claro, tablilla AVD-911. Se dirigió al Residencial Ponce de León, localizó el vehículo y lo siguió por la autopista Las Américas hasta la salida de Salinas, donde lo perdió de vista.
Varios días después, 3 de marzo, recibió una tercera lla-mada del informante anónimo quien le indicó que las per-sonas buscarían a alguien en Ponce, irían a Caguas a com-prar un kilo de cocaína y, de regreso, entrarían a Cayey a probar unas armas. Le indicó, además, que saldrían des-pués del mediodía en la guagua Cherokee azul clara y lle-varían armas de fuego y “bastante” dinero en el asiento trasero. Nuevamente, Rivera Laporte fue al residencial Ponce de León donde prestó vigilancia desde la 1:30 p.m. Aproximadamente a las 2:00 p.m., vio la guagua Cherokee y reconoció a su conductor como una de las personas obser-*55vadas en las dos (2) vigilancias anteriores. Notó también cerca, en la Calle Wilson, un grupo de jóvenes reunidos y dos (2) que abordaron el vehículo. Uno era menor de edad.
Rivera Laporte había coordinado un plan de acción para intervenir con los individuos, en unión a otros agentes, una vez concluyera su vigilancia. Se comunicó por radioteléfono que lo harían en el peaje de Juana Díaz, lugar que ofrecía suficiente protección para la Policía. Allí, no pudieron de-tener la Cherokee, pues prosiguieron la marcha desvián-dose hacia Coamo y siguieron por la carretera vieja hacia Salinas, donde entraron a las parcelas próximas al Alber-gue Olímpico.
Rivera Laporte se comunicó entonces con los agentes de la Patrulla de Autopistas para que los detuvieran en el “peaje de 65 centavos” e intervinieran con el vehículo. Lo hicieron. Cuando Rivera Laporte llegó a la estación de peaje, puso a los sospechosos bajo arresto, les informó so-bre la confidencia recibida y procedió a registrar el vehículo. Encontró debajo del asiento trasero las armas y el dinero informados en la confidencia.
1 — 1 HH I — 1
Es obvio que los agentes intervinieron a raíz de la infor-mación ofrecida por un confidente. Nuestra jurisprudencia ha validado este tipo de actuación si (1) el confidente pre-viamente ha suministrado información correcta; (2) la con-fidencia conduce hacia el criminal en términos de lugar y tiempo; (3) ha sido corroborada por observaciones del agente o por información proveniente de otras fuentes, y (4) la corroboración se relaciona con actos delictivos come-tidos o en proceso de cometerse. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992); Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977).
La información que el confidente ofreció en tres (3) oca-*56siones distintas condujo a la Policía con exactitud hacia los sospechosos, quienes pudieron ser identificados fácilmente por los agentes. En la tercera ocasión, al intervenirlos en-contraron armas de fuego y dinero en el sitio exacto .donde el informante les había indicado. Dicho informante era co-nocido de la Policía, pues les había suplido información con anterioridad; su información siempre fue corroborada.
Ante estas circunstancias procesales y tácticas, la cele-bración de una vista para verificar la razonabilidad del re-gistro era innecesaria. En recta lógica adjudicativa, no hu-biese variado la conclusión de que los agentes actuaron con suficientes motivos fundados.
Ante esta realidad, es increíble la conclusión mayorita-ria de que “la investigación policial no reflejó actividad sos-pechosa alguna del carácter sugerido en la confidencia re-ferente al trasiego de drogas y armas de fuego”. Opinión mayoritaria, pág. 49.
El error de la mayoría estriba en analizar separada-mente las actividades observadas y corroboradas por la Policía. Aunque predican “la totalidad de las circunstan-cias”, aplican un enfoque fraccionado, de compartimientos. Como resultado, toda la experiencia e información confia-ble que fue acumulando el agente Rivera Laporte para con-figurar los motivos fundados, se esfumó. Tal parece que la mayoría pierde de vista que las confidencias eran sobre el trasiego de drogas y armas de fuego. ¿Cómo ignorar la ruta e ida hacia el Polígono de Cayey? ¿Cómo descartar la úl-tima confidencia que los puso en dirección hacia Caguas, lugar predestinado para comprar cocaína?
Decisiones como la presente explican por qué la Policía no puede prevenir el crimen y está perdiendo la batalla.